Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, 12-14 and 16 of copending Application No. 17/075,246. The instant claims and claims of ‘246 commonly recite a method for cannabis extraction, comprising: contacting cannabis plant material with a supercritical fluid solvent system comprising carbon dioxide and a hydrocarbon co-solvent, removing the supercritical system, repeating the contacting step and, obtaining extracts or fractions of terpene and cannabinoids. 
This is a provisional nonstatutory double patenting rejection.
Claims 12, 13, 15, 16, 18-21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, “the wax formation” lacks antecedent basis and it is also unclear what is meant by “predetermined reference value (does this concern another form of solvent extraction of cannabis?). 1, “the extraction efficiency of terpene” lacks antecedent basis (claim 1 is silent as to what is being extracted) with “at least 50% higher than a predetermined reference value” being vague and indefinite, since there is no method step of setting or determining a reference value.
	In claim 12, it is unclear if the recited “ground cannabis plant material” refers back to the same “material” from which extracts are obtained of independent claim 1.
	In independent claim 15, “the extractor” in each of lines 4 and 6, lacks antecedent basis and is inconsistent with “at least one extractor” in line 2 of the claim. 
	In claim 19, “the extractor” in each of lines 2, 4 and 6, lacks antecedent basis and is inconsistent with “at least one extractor” in line 2 of claim 17, and also “the extract” in line 6 lacks antecedent basis.
	Each of dependent system claims 18-20 and 23-25 improperly depends upon dependent method claim 14, this is considered to be a typographical error and the claims are examined on the merits assuming that they were intended to depend from independent system claim 15. 
	Also, claim 21 improperly depends from canceled claim 17, it is again presumed that this claim is intended to depend from independent system claim 15.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Speier PGPUBS Document US 2015/0297654. Paragraph numbers referenced for Speier and other PGPUBS Documents relied upon in the following 35 U.S.C. 102 and 103 rejections are indicted with “[ ]” symbols.
For claim 1, Speier discloses: a method for cannabis extraction, comprising:
i) contacting cannabis plant material with a supercritical fluid solvent blend or system comprising carbon dioxide and a hydrocarbon co-solvent to obtain a cannabis extract [0188-0190]; 
and removing the solvent blend or system from the cannabis extracts ([0161-0163, see especially “b) removing the supercritical fluid solvent system from the extract of Cannabis in [0163]).
Speier further discloses for dependent claims:
the hydrocarbon co-solvent being selected from among propane, propene, and/or propadiene for claim 2 [0169, 0173-0175]; 
there being a molar ratio of between about 0.75 carbon dioxide to 0.25 hydrocarbon cosolvent for claims 3 and 4 [0169-0175, especially see the ratios discussed in 0174]; 
the step of contacting being performed at a high pressure optionally being between about 650 and 800 psi for claim 5 [0161-0162]; 
and performed at a temperature of optionally between about 32 and 38 degrees F or about 0 degrees C. [0161-0163, 0170] for claim 6 ; 
the contacting and fraction obtaining steps being repeated one or more times for claim 7 [0018, 0160]; 
the terpene extract material being in the form of an essential oil for claim 8 [0018]; 
the extraction efficiency resulting in up to about 85% pure terpene extract product, thus more than 10 percent of a given reference value, such as the 50% disclosed by Speier (all in [0084]) for claim 9; 
cannabis extracts comprising specific cannabinoids including tetrahydrocannabinol (THC) and cannabidiol (CBD) etc. for claim 10 [0019, 0179]; 
and the extract being further purified such as by liquid extraction or chromatography for claim 14 [0035].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Speier PGPUBS Document US 2015/0297654 in view of Sanchez patent 11,000,818. 
For claim 12, Speier further discloses the plant material processed from Cannabis sativa or indicia.  Claim 12 differs by requiring the cannabis plant material being a ground plant material. Sanchez teaches providing of such ground plant material to a solvent extraction system (column 3, lines 19-30), with obvious advantage of the cannabinoids and terpenes more easily contacting the extracting solvent, so as to dissolve more completely and quickly than from plant material not ground.
Hence it would have been obvious to one of ordinary skill in the art of processing cannabis plant material by solvent extraction processes to have modified the Speier method by adding the grinding step taught by Sanchez, in order to enable the solvent to more easily contacting the extracting solvent, so as to dissolve more completely and quickly than from plant material not ground.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Speier PGPUBS Document US 2015/0297654 in view of Seabrook et al PGPUBS Document US 2018/0056211 (Seabrook). Speier is silent regarding presence of wax, or of wax formation being reduced by at least 10% compared to a reference value. However, Seabrook teaches that supercritical carbon dioxide extraction from cannabis plants, particularly when employing a co-solvent preferentially extracts active ingredients of cannabinoids and terpenes, relative to inactive plant material such as waxes, fats, carbohydrates, proteins and sugars, thus obviously reducing wax content of the extract [0003-0006]. It would have been obvious to one of ordinary skill in the art of processing cannabis plant material by solvent extraction processes to have modified the Speier method by practicing the Speier process by optimizing use of co-solvent so as to reduce wax formation, in order to reduce the level of contamination of the extracted end products.
Claims 15, 16, 18-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bray et al PGPUBS Document US 2019/0153484 (Bray) in view of Moses patent 4,877,530 and Speier PGPUBS Document US 2015/0297654. For claim 17, Bray discloses a system for cannabis extraction, comprising: 
at least one extractor (extractor) 102 configured to receive plant material, a supercritical solvent system comprising carbon dioxide and a co-solvent through separate inlets to the extractor [0031-0034]; 
a storage vessel or “accumulator” for storing the supercritical carbon dioxide solvent and connected to feed the supercritical solvent to the extractor 104 [0031, 0034]; and, 
at least one container (container(s)) connected to the extractor and configured to receive the extract generated from the plant material, 106a, 106b [0031]. 
System claims 15, 16, 18-21 and 23-25 differ from Bray by requiring the supercritical fluid system co-solvent, to comprise a hydrocarbon-type co-solvent, 
The system claims differ also by requiring the storage vessel/accumulator configured to feed the solvent system, i.e. both the supercritical carbon dioxide and the hydrocarbon co-solvent to the extractor, thus operable to mix carbon dioxide solvent and co-solvent, or alternately to receive a pre-mixed blend of carbon dioxide solvent and co-solvent.
Speier conducts solvent extraction of cannabis plants utilizing a supercritical carbon dioxide solvent system which includes a hydrocarbon co-solvent [0169, 0173-0175]. It would have been obvious to one of ordinary skill in the art of solvent extraction of cannabis material, to have modified the Bray system by utilizing hydrocarbon as the co-solvent, as taught by Speier, in view of the high dissolving properties of such type of co-solvents when utilized with carbon dioxide solvent, thus more efficiently extracting a greater amount of extract from the plant material.
Moses teaches a general purpose solvent extraction system comprising an upstream storage and mixing unit, or accumulator, which is operative to mix supercritical carbon dioxide solvent and co-solvent, and feed such mixture to an extractor unit (figures 1 and 2, column 8, line 50-column 9, line 27).  It would have been further obvious to one of ordinary skill in the art of solvent extraction of cannabis material, to have modified the Bray system, as taught by Moses, by configuring the system to fluidly communicate the co-solvent as well as the supercritical carbon dioxide to both feed into the accumulator, instead of the co-solvent as feeding into a separate inlet of the extractor, as taught by Moses, in order to employ a more homogenous solvent system for the extraction, thus achieving more consistent quality extracts.
Bray further discloses the plant material being cannabis plant material for claim 16.
Moses further teaches: explicit separate reservoirs in recycling loops for the carbon dioxide and co-solvent , with both reservoirs being connected to the accumulator or storage unit for mixing of the solvents for claim 18 (figure 2, column 9, line 12-column 10, line 3; and, 
a heater (heat exchanger 48 connected with the accumulator and extractor) to heat the supercritical fluid solvent after the solvent system has passed through the plant material in the extractor, whereby heated supercritical fluid solvent is fed back to (recycled) to the accumulator, for claim 19 (figure 2 and column 10, lines 4-60), in order to further enhance the efficiency of the extracting solvent mixture and also to conserve scarce material.
Speier further teaches: 
the hydrocarbon co-solvent specifically being propane for claim 20 [0169, 0173-0175]; 
there being a molar ratio of between about 0.75 carbon dioxide to 0.25 hydrocarbon cosolvent for claim 21 [0169-0175, especially see the ratios discussed in 0174]; 
the step of contacting being performed at a high pressure optionally being between about 650 and 800 psi for claim 23 [0161-0162], thus suggesting such pressure being maintained in the accumulator of Bray; 
and performed at a temperature of optionally between about 32 and 38 degrees F or about 0 degrees C. [0161-0163, 0170] for claim 24, thus suggesting such temperature being maintained in the accumulator of Bray; and
the extract material comprising or being in the form of terpene essential oil for claim 25 [0018].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD 
10/21/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778